Citation Nr: 0018173	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bilateral inguinal 
hernia, which is currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from December 1959 to July 
1967.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.   

Review of the record reveals that service connection was 
established for bilateral hernia repair in April 1980.  A 
noncompensable disability evaluation was assigned effective 
December 20, 1979.  A January 2000 rating decision assigned a 
30 percent evaluation to the bilateral inguinal hernia from 
April 1, 1998.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Veterans Appeals for Veteran's Claims (Court) held 
that regarding a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  The Court also stated that it 
follows that such a claim remains in controversy "where less 
than the maximum available benefits are awarded."  Id. at 38.  
Consequently, the issue of entitlement to an increased rating 
for bilateral inguinal hernia is still before the Board for 
appellate review.  

In a January 2000 rating decision, the RO denied entitlement 
to a total rating due to individual unemployability based 
upon service-connected disabilities.  Service connection was 
granted for postoperative scar, inguinal hernia, and a 10 
percent disability rating was assigned.  It appears that the 
veteran has not filed a Notice of Disagreement with respect 
to these determinations as of this date.  Thus, any issue 
arising from these RO determinations is not before the Board 
for appellate review.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 2.200 (1999).



FINDINGS OF FACT

1.  The veteran's right inguinal hernia is postoperative, 
recurrent, easily reducible, not well supported by a truss, 
and is considered operable.  

2.  The veteran's left inguinal hernia is healed. 

3.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards with respect to rating the 
service-connected bilateral inguinal hernia.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for bilateral inguinal hernia have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (1999). 

2.  An extraschedular disability rating for the service-
connected bilateral inguinal hernia is not warranted.  38 
C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased rating for 
his service-connected bilateral inguinal hernia.  In the 
interest of clarity, after discussing the applicable law and 
regulations and reviewing the factual background, the Board 
will discuss the issue on appeal.


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1, 3.321(a) (1999).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2 
(1999); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Under Diagnostic Code 7338, inguinal hernia, a 60 percent 
evaluation is warranted when the hernia is large, 
postoperative, recurrent, not well supported under ordinary 
conditions, not readily reducible, and considered inoperable.  
A 30 percent evaluation is assigned when the hernia is small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  A 10 percent 
evaluation is assigned for postoperative recurrent hernia 
that is readily reducible and well supported by a truss or 
belt.  A noncompensable evaluation is assigned when the 
hernia is not operated, but remediable, or where the hernia 
is small, reducible or without true hernia protrusion.  A 10 
percent evaluation may be added for bilateral involvement, 
provided the second hernia is compensable.  This means that 
the more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 
7338 (1999).


The Board notes that words such as "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Factual Background

Service medical records indicate that the veteran underwent 
repair of right and left inguinal hernias.  

VA hospitalization records reveal that the veteran underwent 
surgical repair of a right inguinal hernia in February 1998.  
A May 1998 VA treatment record reveals that the veteran 
requested a truss.  He had complaints of bilateral groin 
pain.  An August 1998 VA treatment record reveals that the 
veteran had a recurrence of the right inguinal hernia with a 
bulge.   

In a November 1998 statement, Dr. D.R., a VA physician, 
indicated that he was the general surgeon who performed the 
February 1998 laparoscopic procedure to repair the veteran's 
recurrent hernia.  Dr. D.R. stated that the veteran had 
inadequate tissue planes to attach the mesh to, and the 
hernia recurred.  Dr. D.R. indicated that it was his 
impression that the veteran had an increase in the size of 
the hernia before the surgery and more pain than before.  He 
noted that the veteran was still a candidate for the intra-
abdominal laparoscopic hernia repair.  

A December 1998 VA treatment record indicates that the right 
inguinal hernia was easily reducible while supine.  The 
assessment, in pertinent part, was recurrent hernia.  

A June 1999 VA examination report indicates that the veteran 
reported that he had pain in the left inguinal hernia scar.  
The right hernia was again repaired in 1966 or 1967.  The 
veteran stated that he had pain in the area of the right 
inguinal hernia since the surgery the year before.  He used a 
truss and it worked until about 1 or 2 in the afternoon.  He 
experienced pain from the use of the truss and also, the 
hernia fell out below the truss.  Abdominal examination 
revealed an obvious right inguinal hernia bulge which was 
tender.  There were some healed surgical incisions over the 
lower abdominal area.  The abdomen was soft and flat.  There 
was some discomfort in the lower quadrant near the inguinal 
hernia.  There was no guarding or rebounding.  There was no 
unusual masses or visceromegaly.  Even lying, there was an 
obvious right inguinal hernia bulge.  It was reducible and 
there was no sign of incarceration or strangulation.  
Examination of the genitalia revealed that hernia check on 
the right was positive.  Hernia check on the left was 
negative.  

The impression, in pertinent part, was history of bilateral 
inguinal hernia with a single repair of the left inguinal 
hernia, stable, and a history of three repairs of the right 
inguinal hernia, with the most recent being a laparoscopic 
repair, with a re-rupture and an obvious right hernia in need 
of repair.  The examiner believed that it was possible to 
eliminate the limitation of Valsalva-type activity with 
surgery done in the correct manner with heavy duty mesh and a 
prolonged period of time away from any Valsalva-type activity 
impair the repair.  The examiner indicated that the veteran's 
main limitation was Valsalva-type activity and even without 
repair of the inguinal hernia, sedentary employment was 
feasible if an appropriate binder or truss of some sort was 
available to be used whenever needed, and was properly 
positioned on the veteran so that he would not have problems 
described above.  

As indicated in the Introduction, in a January 2000 rating 
decision, the RO assigned an increased rating, 30 percent to 
the veteran's service-connected bilateral hernias.  Service 
connection was also granted for a surgical scar and a 10 
percent disability rating was assigned.

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for bilateral inguinal 
hernia is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim of entitlement to an increased evaluation for 
service-connected bilateral inguinal hernia is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran was provided with a VA examination in June 1999.  Has 
had opportunity to present evidence and argument in support 
of this claim.  There is no indication that additional 
pertinent evidence is available.  The Board therefore finds 
that all facts that are relevant to this issue have been 
properly developed and that a remand for additional 
procedural or evidentiary development is not required.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104 (West 1991).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3 (1999).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Discussion

The Board initially finds that the veteran's service-
connected bilateral inguinal hernia is properly evaluated 
under the rating criteria for inguinal hernia pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7338.  The Board has not 
identified a diagnostic code which is more appropriate, see 
Butts v. Brown, 5 Vet. App. 532, 538 (1993); Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995), and the veteran has not 
suggested the use of another diagnostic code.

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for a rating greater than 
30 percent for the right inguinal hernia under the provisions 
of Diagnostic Code 7338.  The medical evidence of record 
establishes that the right inguinal hernia is postoperative 
and recurrent.  Service medical records and VA medical 
records show that the veteran has undergone three repairs of 
the right inguinal hernia.  The medical evidence shows that 
he currently is in need of another repair.  The June 1999 VA 
examination report notes that the veteran had a re-rupture of 
the right inguinal hernia and was in need of repair.  There 
is evidence that the hernia is not well supported by a truss.  
The June 1999 VA examination report indicates that the 
veteran used a truss, but it only worked until the early 
afternoon and the hernia fell out below the truss.  The 
veteran also experienced pain with the use of the truss.  
Thus, the Board finds that the symptomatology of the right 
inguinal hernia more closely approximates the criteria for a 
30 percent evaluation under Diagnostic Code 7338.  

With respect to the assignment of a 60 percent evaluation 
under Diagnostic Code 7338, the Board observes that the 
particular schedular criteria are stated in the conjunctive, 
not the disjunctive.  That is, all listed criteria must be 
met or approximated, not just one criteria.  As discussed 
above, the medical evidence of record does establish that the 
right inguinal hernia is postoperative and recurrent.  Also, 
it could be argued that the hernia is not well supported 
under ordinary conditions.  As noted above, the veteran does 
use a truss but the truss only worked until the early 
afternoon and the hernia fell out below the truss.  However, 
the medical evidence of record establishes that the right 
inguinal hernia is readily reducible.  The December 1998 VA 
treatment record indicates that the hernia was easily 
reducible while the veteran was supine.  The June 1999 VA 
examination report indicates that the hernia was reducible.  
The medical evidence also establishes that the veteran's 
right inguinal hernia is operable.  The veteran's VA surgeon 
indicated, in a November 1998 statement, that the veteran was 
a candidate for an intra-abdominal laparoscopic hernia 
repair.  The VA examiner who performed the VA examination in 
June 1999 stated that the veteran's hernia could be repaired 
with surgery done with heavy mesh and a prolonged period of 
time away from any Valsalva activity that could impair the 
repair.  Thus, the Board concludes that a 60 percent 
evaluation is not warranted under Diagnostic Code 7338, since 
there is no evidence that the right inguinal hernia was not 
readily reducible and considered inoperable.  The Board 
therefore finds that the symptomatology which is necessary 
for a 60 percent disability rating under the provisions of 
Diagnostic Code 7338 are not present or nearly approximated. 

In summary, the medical evidence of record, which has been 
reported in detail above, demonstrates that the veteran's 
right inguinal hernia is postoperative and recurrent, and is 
not well supported by a truss.  The preponderance of the 
evidence does not allow for the assignment of a higher 
disability rating.  Therefore, a 30 percent disability 
evaluation is appropriate for the right inguinal hernia.  

Regarding the left hernia, under Diagnostic Code 7338, a 
noncompensable disability evaluation is warranted for a 
hernia which is small, reducible, or without true hernia 
protrusion.  A 10 percent evaluation is warranted for a 
postoperative and recurrent inguinal hernia which is readily 
reducible and well supported by a truss.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  

The medical evidence, which has been reported in detail 
above, makes reference to left hernia repair during service.  
The recent medical reports do not refer to a recurrent left 
hernia.  The June 1999 VA examination did not reveal a left 
hernia bulge.  Hernia check on the left was negative.  There 
is no evidence of left hernia pathology currently.

With respect to the criteria for assignment of a 10 percent 
evaluation for the left inguinal hernia, it is true that the 
left inguinal hernia is postoperative, since service medical 
records show that the veteran underwent a repair of the left 
inguinal hernia in service in 1966.  However, there is no 
evidence that the postoperative left hernia is recurrent.  
Although the medical evidence of record shows that the 
veteran uses a truss, it is clear that this is due to the 
recurrent right inguinal hernia, not the old left hernia.  In 
short, a hernia on the left has not been recently identified.  
Thus, the Board finds that a zero percent evaluation is 
warranted.  38 C.F.R. § 4.114, Diagnostic Code 7338.  

The Board notes in passing that under Diagnostic Code 7338, 
an additional 10 percent evaluation is possible for bilateral 
involvement, provided that the second hernia is compensable.  
Diagnostic Code 7338 indicates that the more severely 
disabling hernia is to be evaluated and an additional 10 
percent is added for the second hernia, if the latter is of 
compensable degree.  In this case, the less severe hernia, 
that on the left, is not compensably disabling.  Accordingly, 
this provision is not for application.

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the May 1998 
rating decision, June 1998 Statement of the Case, January 
2000 rating decision, and January 2000 Supplemental Statement 
of the Case, the RO specifically considered whether 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the bilateral inguinal hernia.  The RO 
concluded that this case did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The veteran's service-connected bilateral inguinal hernia has 
been discussed in detail above.  There is no indication that 
the veteran has been frequently hospitalized for the 
bilateral inguinal hernias.  The evidence of record shows 
that the veteran has been hospitalized for repair of the 
right inguinal hernia once, since service in 1998.  The Board 
does not consider this to be frequent hospitalization.  There 
is no evidence that the bilateral inguinal hernia causes 
marked interference with employment.  Review of the record 
reveals that the June 1999 VA examination report indicates 
that the examiner concluded that the veteran would be able to 
perform sedentary employment if an appropriate binder or 
truss was used and properly positioned on the veteran. 

The Board has no reason to doubt that the veteran's bilateral 
inguinal hernia causes him pain and may limit his efficiency 
in certain tasks, such as heavy lifting.  This alone, 
however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor which 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  See also 38 C.F.R. §§ 3.321(a), 
4.1 (1999).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the bilateral inguinal hernia.   


ORDER

Entitlement to an increased disability evaluation for 
bilateral inguinal hernia is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

